Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing De Leon & Company, P.A. CERTIFIED PUBLIC ACCOUNTANTS AND CONSULTANTS th Lane Pembroke Pines, Florida 33028 January 30, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Commission File number 000-50190 Gentlemen: We have read Tatonka Oil and Gas, Inc.s filing under form 12b-25 to be filed January 30, 2008, part III narrative regarding the late filing and are in agreement as it regards our firm. /s/ De Leon and Company, P.A. De Leon & Company P.A.
